DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16 and 20) in the reply filed on 12/01/2021 is acknowledged.
Applicant's election with traverse of Species 7 (Figures 11A-11G, 13A-14B) in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the ground(s) that Species 5, 6, and 7 are not mutually exclusive and are indistinct since they all have a hook mechanism with a receiving slot operable from a hub.  However, this is not found persuasive since Species 5 has a slidable inner support element 842 (Figures 8A-8D), Species 6 has a pivoting retaining arm 1026 (Figures 10A-10F), and Species 7 has an open central channel 1126 along platform (Figures 11A-11G, 13A-14B).  Therefore, even though Species 5-7 all contain a hook mechanism, they each have these mutually exclusive characteristics that are not obvious variants of each other. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without12/01/2021.
Claims 7-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species 5-6, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2, “to” should be deleted before “the adaptor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauschild et al., hereinafter “Hauschild” (U.S. Pub. No. 2002/0120277).
Regarding claim 1, Hauschild discloses a stent removal device capable of use in a central airway under direct visual observation with a flexible or ridged endoscope,
the device comprising (it is noted that "central airway stent removal device for use under direct visual observation with a flexible or ridged endoscope" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Hauschild meets the structural limitations of the claim, and is capable of being used in a central airway under direct visual observation as claimed): 
an elongated shaft 20 (see Figures 1 and 3) extending between a proximal end and a distal end; and 
a hook mechanism 24 (see Figure 3) attached to the distal end of the elongated shaft, wherein the hook mechanism comprises: 
a receiving platform (any of portions 25) extending (distally) away from the elongated shaft; and 
a hook element (any of corresponding hooks 28 at the end of portions 25) at the distal end of the hook mechanism, the hook element defining a receiving slot having an entrance that opens towards the elongated shaft (the concave surface 29 of each of the hooks creates a slot entrance that is open in the 20), the receiving slot configured to receive an end of a stent (such as stent 2) intended to be removed from a body of a patient (see Figures 4-7 and 11-12).
	Regarding claim 2, Hauschild discloses a hub assembly (see Figures 1-2; including hub at proximal end of elongated shaft 20 and viewing apparatus stabilizer 5 for viewing apparatus 8 [any suitable scope; see paragraph [0044]]) connected to the proximal end of the elongated shaft 20, the elongated shaft and the hub assembly defining a central lumen extending there through configured to receive an endoscope (see Figures 1-4 and paragraph [0044]; an endoscope or viewing apparatus 8 is received through elongated shaft 20, hub at proximal end of elongated shaft 20, and viewing apparatus stabilizer 5), the hub assembly configured to mechanically couple to the endoscope (see Figure 2 and paragraph [0063]; viewing apparatus stabilizer 5 couples to or stabilizes the endoscope).
	Regarding claim 3, Hauschild discloses the hub assembly comprises a grip (see Figure 1; hub at proximal end of elongated shaft 20) and an adaptor (see Figure 2 and paragraph [0063]; viewing apparatus stabilizer 5), the adaptor being configured to receive and mechanically couple to the endoscope 8 (see Figure 2).
	Regarding claim 11, Hauschild discloses the hook element comprises a tapered surface at the entrance to the receiving slot (see Figures 3 and 9; hooks 28 taper at their terminal ends, or have a reduced thickness, at the slot/concave surface 29).
Regarding claim 14, Hauschild discloses the receiving platform (any of portions 25) defines a recess that extends longitudinally along the receiving platform, the recess 25 have radially inward inclined surfaces that form a space capable of engaging with a sidewall of a central airway stent).
	Regarding claim 15, Hauschild discloses wherein the elongated shaft comprises a rigid tube 20 defining a central lumen configured to receive an endoscope 8 (see Figures 1 and 4 and paragraph [0044]; it is noted that tube 20 has a degree of rigidity such that is at least capable of holding an endoscope therethrough).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauschild (U.S. Pub. No. 2002/0120277) in view of Rothweiler et al., hereinafter “Rothweiler” (U.S. Pub. No. 2005/0021010).
Regarding claim 4, Hauschild discloses the claimed device, as discussed above, including the grip (see Figure 1; hub at proximal end of elongated shaft 20) being connected to the elongated shaft 20 such that rotation of the grip causes the shaft to rotate along a longitudinal axis (see paragraphs [0047] and [0054]; elongate shaft 20 may be rotated about a longitudinal axis), but does not expressly disclose the grip 
In the same field of art, namely removal devices, Rothweiler teaches a grip 40/44 (see Figure 1; paragraph [0040]) at a proximal end of a shaft 38 being rotatable relative to an adaptor (optical adaptor 68 for optical device 60; see paragraphs [0040] and [0045]) and the shaft rotatable relative to a shaft of an endoscope 60 (Id.) when the endoscope is coupled to the adaptor (see paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hauschild such that the grip is rotatable relative to the adaptor and the shaft is rotatable relative to the endoscope, as taught by Rothweiler, in order to enhance the ease of use and safety of the device (see Rothweiler; paragraph [0004]), as well as the maneuverability of the device. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild (U.S. Pub. No. 2002/0120277) in view of Rothweiler (U.S. Pub. No. 2005/0021010), as applied to claim 4 above, and further in view of Spivey (U.S. Pub. No. 2010/0249700).
	Regarding claims 5-6, Hauschild and Rothweiler disclose the claimed device, as discussed above, including a grip 40/44 being rotatable relative to an adaptor 68, and the adaptor rotatable relative to the grip (see Rothweiler; Figure 1; paragraphs [0040] and [0046]), except for the grip being rotatable in only one rotational direction, wherein 
	In the same field of art, namely removal devices, in Figures 3, 5, 9, Spivey teaches a grip 126 being rotatable relative to an adaptor 130 in only one rotational direction, wherein the grip comprises a ratchet mechanism 127 configured to allow to the adaptor and the grip to rotate in only one rotational direction relative to each other (see paragraph [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hauschild and Rothweiler with a ratchet mechanism as claimed, as taught by Spivey, in order to maintain a unidirectional actuation and rotational position of the grip and prevent undesirable rotation or movement in the opposite direction (see Spivey; paragraph [0082]). 

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild (U.S. Pub. No. 2002/0120277) in view of Adams et al., hereinafter “Adams” (U.S. Pub. No. 2020/0138535) (it is noted that Adams qualifies as prior art under 102(a)(2) since the provisional application no. 62/754,719 was filed 11/02/2018, which predates the earliest effective filing date of 03/05/2019 for limitations in claims 9-10, 12-13 drawn to Figures 11A-11G, 13A-14B which are not disclosed or supported in provisional application no. 62/638,598 filed 03/05/2018).
	Regarding claims 9-10, Hauschild discloses the claimed device, including a receiving platform (see Figure 3; any of portions 25), but does not disclose the receiving 
In the same field of art, namely removal devices, Adams teaches in Figures 9-10 and paragraph [0030] a hook mechanism (capture element 46 having hook/loop 52 made of wire) having a receiving platform defining at least one channel (see space between either side of the wire loop 46 proximal to hook 52) that extends longitudinally along the receiving platform, and wherein the hook mechanism comprises a shaped wire having both ends of the shaped wire secured to an elongated shaft (see Figures 9-10), wherein the shaped wire forms both the receiving platform and the hook element (Id.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one channel to the receiving platform and a shaped wire forming both the receiving platform and the hook element as claimed, as taught by Adams, since substitution of one known hook element for another, which would have yielded predictable results, namely enabling engagement and capture of an object for retrieval.  It is noted that after the combination is made, wherein the solid material hooks in Hauschild are instead shaped wire looped hooks forming channels, the at least one channel would be configured to allow additional 
	Regarding claims 12-13, Hauschild and Adams disclose the claimed device, as discussed above, but does not expressly disclose the hook mechanism obscuring less than 40% or less than 25% of the surgical field from the perspective of the endoscope when the endoscope is coupled to the central airway stent removal device.  However, Hauschild depicts a simulated perspective through a viewing apparatus or endoscope in Figures 9-12, wherein the hook mechanism appears to obscure a portion of the surgical field.  In at least Figure 10 of Hauschild, the hook mechanism appears to obscure less than 40% or less than 25% of the surgical field.  When modified by Adams, with a shaped wire hook/loop (46/52 in Figures 9-10 of Adams) instead of the solid material hook mechanism (portions 25 and hooks 28 in Figure 3 of Hauschild), one of ordinary skill in the art would acknowledge that the hook mechanism would obstruct even less of the surgical field, allowing the operator to more clearly see engagement and retrieval of the stent.  Accordingly, one of ordinary skill in the art would understand that the percentage of the surgical field obscured by the hook mechanism is a result effective variable.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hook mechanism obscure less than 40% or less than In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hauschild (U.S. Pub. No. 2002/0120277) in view of McHugo (U.S. Pub. No. 2013/0090714).
Regarding claim 16, Hauschild discloses the claimed device, as discussed above, including the hook mechanism comprising one or more surgical grade metals (MP35N stainless steel; paragraph [0050]), except for the elongated shaft comprising one or more surgical grade metals.
	In the same field of art, namely removal devices, in Figures 4-5 and paragraph [0064] McHugo teaches an elongated shaft 200 comprising one or more surgical grade metals (stainless steel), such that it has a column strength that delivers enough force to collapse a stent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft of Hauschild such that it comprises one or more surgical grade metals, as taught by McHugp, in order to have a column strength that delivers enough force to collapse a stent, and since it has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/28/2022